 

 

Form PM-9E

11/09

 

ee 14, 2015, both Detective Shannon LEWANDOWSKI and Detective JUANITA. GARR

 

MILWAUKEE POLICE DEPARTMENT
MEMORANDUM

Date: September 8, 2015

TO: Heather WURTH
Police Lieutenant

 

FR: Adam ZIEGER
Police Sergeant

RE: Police Detective Shannon LEWANDOWSKI, Peoplesoft #012860
FILE# IAS-2015-0032
y %

Ma'am,

ie iesued PL2 I's. Both. Detentive LEWAND aorwant and. Detective

Detective LEWANDEH EL and Detective CARR fie me aa the faterdewe.
Respect y Suigitted,

 

Police Sergeant
Internal Affairs Division

EXHIBIT

BO a

a= = 71937

essere

 

 

Case 2:16-cv-01089-WED Filed 06/21/19 Page 1of1 Document 86-22
